Title: From Thomas Jefferson to William Bache, 11 October 1802
From: Jefferson, Thomas
To: Bache, William


          
            Dear Doctor
            Washington Oct. 11. 1802.
          
          I am to pay you £10. for Polly Carr, making, with the balance due yourself 143.33 D you will of course drop me a line as soon as you shall have fixed a day for your departure, and the money shall be lodged in mr Jefferson’s hands before you will be there. we wish you to be at your destination before the French take possession. if they have sent troops from France on that destination as is said in the newspapers, they will perhaps find employment in St. Domingo which has risen again in general insurrection. present my respectful salutations to mrs Bache and accept yourself assurances of my friendship & respect.
          
            Th: Jefferson
          
        